—In a proceeding to settle the account of an executor, who is also an attorney, the executor appeals from an order of the Surrogate’s Court, Queens County (Kassoff, S.), dated September 16, 1991, which fixed compensation for legal services at $9,000.
Ordered that the order is affirmed, without costs or disbursements.
*226The Surrogate did not improvidently exercise his discretion in fixing the amount of compensation to which the appellant was entitled for legal services provided to the estate (see, Matter of Victory, 156 AD2d 697; Matter of Verplanck, 151 AD2d 767; Matter of Von Hofe, 145 AD2d 424). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.